SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgments of said District Court be and are AFFIRMED.
Plaintiff Lilly Cicoria commenced this action on December 1, 1997, alleging that defendants discriminated against her on the basis of her disability and engaged in retaliation, in violation of the Rehabilitation Act of 1973, the Americans with Disabilities Act, the Civil Rights Act of 1871, New York’s Human Rights Law, New York’s Civil Rights Law, and the New York State Constitution. In a Decision and Order dated June 14, 2000, the District Court granted defendants’ motion for summary judgment on all claims and denied plaintiffs cross-motion for summary judgment. Plaintiff moved to alter or amend this order on the basis of allegedly newly discovered evidence, but the District Court denied the motion in a Decision and Order dated August 1, 2000. Plaintiff appeals both orders here.
Upon a review of the record, we AFFIRM both orders for substantially the reasons provided therein.